Citation Nr: 1417530	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  09-46 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to additional compensation benefits for a dependent child D.E. based upon school attendance from January 1, 2006 to September 27, 2006. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to May 1987 and from August 1987 to January 1995. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, in which the RO denied the Veteran's request for additional compensation for dependent D.E. based on school attendance from January 1, 2006 to September 27, 2006. 

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  The representative's brief dated in February 2014 is part of Virtual VA.  Other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

In November 2011, the Board remanded the issue in order to associate the education file with the claims file.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran's son, D.E., was born on January [redacted], 1987, turned 18 years old on January [redacted], 2005, and turned 23 years old on January [redacted], 2010. 

2. The RO in a rating decision dated in August 1995 granted the Veteran service connection for several disabilities with a combined rating of 30 percent.  

3. In letters dated in August 2006 and October 2006, the RO notified the Veteran that he was being paid benefits as a veteran with only one dependent spouse and requested that the Veteran inform VA if there was a change in the status of his dependents.  

4. On June 5, 2009 VA received the Veteran's claim for additional compensation benefits for his dependent son D.E. along with VA Form 21-686c "Declaration Of Status of Dependents".  


CONCLUSION OF LAW

The criteria are not met for payment of additional dependency benefits for D.E., a child over the age of 18, based upon school attendance at college from January 1, 2006 to September 27, 2006.  38 U.S.C.A. §§ 101, 1115 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.57, 3.503, 3.667 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

This case is one in which the law is dispositive of the issue.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Further, VA has no duty to assist a veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid the veteran in substantiating the claim.  38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362 (2001).

The Board finds that there is sufficient evidence to make a determination in this case, and the Veteran is not prejudiced by a decision at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. § 1115.  Specific rates are provided for the Veteran's spouse and children.  A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) ; 38 C.F.R. § 3.57(a).  The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. §§ 3.503, 3.667. 

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor. 
38 U.S.C.A. § 5110(a).  There are exceptions.  Governing VA regulations also provide that additional pension or compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved school and a claim for such benefits is filed within one year from the child's 18th birthday.  38 C.F.R. §§ 3.57(a)(iii), 3.667(a). Pension or compensation based upon a course which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within 1 year from that date.  38 C.F.R. § 3.667(a)(2).

The Veteran's service-connected disabilities have amounted to a combined rating of 30 percent or more, since February 1, 1995. 

The Veteran's child, D.E., was born was born on January [redacted], 1987, turned 18 years old on January [redacted], 2005, and turned 23 years old on January [redacted], 2010. 

Since the Veteran's service-connected disabilities have been rated as 30 percent or greater; the criteria for basic entitlement to additional payment for dependents are met.  38 U.S.C.A. § 1115.

On VA Form 22-5490 "Application for Survivors' and Dependents' Educational Assistance" received in August 2006, the Veteran's son, D.E., indicated that he started college in September 2005 and requested VA education benefits with an expected enrollment date sometime in September 2006.  He did not request education benefits from January 1, 2006 to September 27, 2006.  Furthermore, a letter from the RO to D.E. in June 2007 shows that D.E. elected September 28, 2006 as the beginning date for his education benefits after the Veteran on September 6, 2006 was found to be permanently and totally disabled due to service-connected disabilities.  The Board notes that subsequently the RO in a March 2011 rating decision found clear and unmistakable error with the decision granting the Veteran an effective date of September 6, 2006 for a permanent and total disability and therefore determined that the effective date for eligibility for Chapter 35 benefits should be December 12, 2005.  Nevertheless, this determination does not affect the instant case as the Veteran did not file a claim for additional compensation benefits for school attendance for a dependent child until June 2009, which will be discussed below.  Further, as discussed above, D.E. requested that his education benefits begin on September 28, 2006. 

In August 2006, October 2006, and in May 2009, the RO notified the Veteran that he was being paid benefits as a veteran with only one dependent spouse and requested that the Veteran notify VA if there was a change in the status of his dependents.  On June 5, 2009 VA received the Veteran's claim for additional compensation benefits from January 1, 2006 to September 27, 2006 for his dependent son D.E. along with VA Form 21-686c "Declaration Of Status of Dependents".  There was no correspondence prior to June 5, 2009 indicating an intent to apply for additional compensation benefits for a dependent child's school attendance from January 1, 2006 to September 27, 2006.  

To recapitulate, the evidence of record shows that the child turned 18 years of age on January [redacted], 2005 he started college in September 2005, and the Veteran's claim for additional compensation benefits for a dependent child's school attendance from January 1, 2006 to September 27, 2006 was received on June 5, 2009.  Thus the Veteran's claim received on June 5, 2009 is well beyond one year from either January 2005, when the D.E. turned 18 years of age, or September 2005, when D.E.started college, and the exceptions to 38 U.S.C.A. § 5110(a) outlined in 38 C.F.R. § 3.667 are not applicable.  Therefore, payment may not be made to the Veteran for D.E. as a dependent during any portion of his college enrollment from January 1, 2006 to September 27, 2006.  

In the November 2009 Form 9 appeal the Veteran stated that he sent VA Form 21-686c "Declaration Of Status of Dependents" before his son's 18th birthday; however, unfortunately, there is nothing in the claims file that may reasonably be construed as a claim for additional compensation benefits for a dependent child's school attendance from January 1, 2006 to September 27, 2006.  The Veteran contends that the fact that D.E. received CalVet benefits when he enrolled in September 2005 in the University of California at San Diego (UCSD) is proof that he submitted VA Form 21-686c prior to D.E.'s 18th birthday.  Nevertheless, receipt of CalVet benefits at UCSD indicates that the necessary paperwork was filed with a school but does not establish that VA received a claim for a dependent child's school attendance.  Prior to June 5, 2009, the Veteran never submitted any correspondence that may be construed as a claim for a dependent child's school attendance from January 1, 2006 to September 27, 2006 even though he was repeatedly advised to provide  information regarding his dependents and of his obligation to notify VA of any changes in their status.  He was also informed via VA letters that he was receiving dependents' benefits only for his wife.

The Board finds that the record contains no claim for additional dependents benefits until June [redacted], 2009, which is more than one year after D.E. turned 18 years of age and is more than year after he commenced his college education in September 2005.  For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim. The law is dispositive based upon the date of receipt of the claim for dependents benefits.  Therefore, the Veteran's claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to additional compensation benefits for a dependent child D.E. based upon school attendance from January 1, 2006 to September 27, 2006, is denied.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


